Title: To Thomas Jefferson from David Austin, 5 May 1802
From: Austin, David
To: Jefferson, Thomas


            Sir.New York May 5th AD 1802
            At the period of my departure from Washington, in the zeal of circumstances I dropped to the President, a letter containing a statement, wh if memory serves, needs to be corrected.
            The expressions convey an idea, that there is something ecclesiastical, attatched to the Chair of the United States. The President will scarcly believe this to be an accurate statement; and in his own declaration, that those things must remain to such means or instruments as Providence might employ, seemed, already, correct upon the subject.—
            I wish thus delicately to toutch this Article, as I am sensible the matter has appeared masked with features, not fully decyphered. The Most High is a glorious sovereign; & moves gloriously uncontrouled. He giveth not account of his designs, fully unto any: and sometimes for a testimony unto others, hath caused his servants to be brought in bands, before the rulers of the people.
            With every suitable acknowt for the aid shewn, & the civilities expressed, subscribe, with all defference,
            David Austin
            
              P.S. I am at this moment, about to embark for Norwich, Connecticutt.—
            
          